SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
19
CA 10-01542
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THERESA ANNE JELFO, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

JOHN MICHAEL JELFO, JR., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FINOCCHIO & ENGLISH, ESQS., SYRACUSE, D.J. & J.A. CIRANDO, ESQS.
(ELIZABETH deV. MOELLER OF COUNSEL), FOR DEFENDANT-APPELLANT.

JAMES E. CORL, JR., CICERO (J. SCOTT PORTER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

SHERENE PAVONE, ATTORNEY FOR THE CHILDREN, MANLIUS, FOR JESSICA A.S.J.
AND JOANNA S.J.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered October 29, 2009 in a divorce action. The
order, inter alia, denied the motion of defendant for a downward
modification of support and maintenance.

     It is hereby ORDERED that the order so appealed from is
unanimously modified in the exercise of discretion by vacating the
fourth ordering paragraph and as modified the order is affirmed
without costs.

     Same Memorandum as in Jelfo v Jelfo ([appeal No. 1] ___ AD3d ___
[Feb. 10, 2011]).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court